FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under The Securities Exchange Act of 1934 For the month of August, 2014 Commission File Number: 0-30324 Radware Ltd. (Translation of Registrant’s Name into English) 22 Raoul Wallenberg Street, Tel Aviv 69710, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): N/A Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): N/A Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- N/A This Form 6-K (including exhibits thereto) is hereby incorporated by reference into Registration Statements on Form S-8 (Commission File Numbers 333-12156, 333-13818, 333-105213, 333-114668, 333-135218, 333-161796, 333-166673, 333-166674 and 333-193124). CONTENTS This report on Form 6-K of Radware Ltd. consists of the following documents, which are attached hereto and incorporated by reference herein: 1. Press Release: Radware Announces 2014 Annual General Meeting, dated August 13, 2014. 2. Proxy Statement: Notice of 2014 Annual General Meeting of shareholders to be held on Tuesday, September 23, 2014, dated August 13, 2014. 3. Proxy Card. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. dated August 13, 2014 RADWARE LTD. By: /s/ Meir Moshe ————— Meir Moshe Chief Financial Officer EXHIBIT INDEX Exhibit Number Description of Exhibit Radware Announces 2014 Annual General Meeting Proxy Statement: Notice of 2014 Annual General Meeting of shareholders to be held on Tuesday, September 23, 2014 Proxy card
